UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4305
YUESEYUAN CRUEL,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Greenville.
                Henry M. Herlong, Jr., District Judge.
                             (CR-99-625)

                   Submitted: February 26, 2003

                      Decided: March 14, 2003

         Before WILKINS, Chief Judge, and LUTTIG and
                  TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Yueseyuan Cruel, Appellant Pro Se. David Calhoun Stephens, Assis-
tant United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CRUEL
                             OPINION

PER CURIAM:

   Yueseyuan Cruel pled guilty to making, uttering, and possessing
counterfeit securities drawn on American Federal Bank, and aiding
and abetting, in violation of 18 U.S.C. §§ 2, 513 (2000). He was sen-
tenced, within a properly calculated guideline range, to thirty months
of imprisonment. On appeal, he alleges that: (1) his plea was invalid
because the Secret Service’s search of his home was illegal; (2) the
Secret Service and the district court lacked jurisdiction over him; (3)
his trial counsel was ineffective; and (4) his presentence report
("PSR") was erroneous. For the reasons that follow, we affirm.

   First, because Cruel pled guilty to the offense, he has waived his
right to appeal from the allegedly illegal search of his home. See Tol-
lett v. Henderson, 411 U.S. 258, 267 (1973). Second, the Secret Ser-
vice had authority to arrest Cruel under 18 U.S.C. § 3056(c)(1)
(2000), and the district court had authority to adjudicate the matter
under 18 U.S.C. § 3231 (2000). Third, because the record does not
conclusively establish ineffective assistance of trial counsel, this
claim fails on direct appeal. See United States v. King, 119 F.3d 290,
295 (4th Cir. 1997). Finally, because Cruel did not object to the PSR
below, we review the claim only for plain error, Fed. R. Crim. P.
52(b); United States v. Olano, 507 U.S. 725, 732 (1993), and find
none. Accordingly, we affirm Cruel’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED